Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


THE EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), dated May 16, 2010_, is by
and between _JIANPING CHEN ("Employee") and DONGSHENG PHARMACEUTICAL
INTERNATIONAL INC. ("Employer").


R E C I T A L S:


WHEREAS, Employer desires to employ Employee as CHIEF FINANCIAL OFFICER and the
Employee desires to be so employed in such position;


THEEFORE, in consideration of the mutual covenants and conditions, Employee and
Employer agree as follows:


ARTICLE I


Term


1.1 Term. The term of the Agreement shall be for Three (3) YEARS     with an
open option as set forth herein and shall be effective as of _May 14, 2010_, and
shall terminate on _May 13, 2013, unless extended by mutual agreement of the
parties. Upon mutual agreement of the parties, the Agreement may be extended for
an additional period upon written notice given to Employee not less than six (6)
months prior to the termination of the Agreement.


ARTICLE II


Compensation


2.1 Compensation. For all services rendered by Employee, Employer shall pay
Employee the salary commencing on May 14, 2010 of RMB 500,000 (FIVE HUNDRED
THOUSAND CHINESE YUAN) per year. Employer and Employee recognize that Employee's
salary shall be increased at a reasonable annual rate during the term of the
Agreement.


2.2 Earned Monetary Bonuses. Employee shall be entitled to an annual bonus as
determined by the Company's Board of Directors (“The Board”)


2.3 Stock Option Consideration. Employee, as partial consideration for her
services, shall be granted an initial signing Stock Option of 150,000 shares
within thirty (30) days of the execution of this Agreement (“the initial stock
option grant date”), at an exercise price equal to the average closing bid price
of the common stock (as reported by Bloomberg L.P.) on the OTC Bulletin Board
for the three (3) trading days prior to the exercise date. Employee shall be
entitled to annual stock option grant as determined by the Board.


A.  
Vesting. The Stock Options shall vest and become exercisable in three equal
annual installments on the first, second and third anniversaries of the Grant
Date, so long as the Employee has remained continuously employed by the Employer
from the Grant Date through such dates. The Stock Options shall be exercisable
on any date to the extent vested and outstanding on such date.



B.  
Termination of Employment. (a) In the event of the Employee's Termination of
Employment by the Employer without course, refer to article 8.2. (b) In the
event of the Employee’s termination by the Employee herself, any portion of the
stock option that has not vested as of the date of the Employee’s termination
shall be forfeited.



 
1

--------------------------------------------------------------------------------

 


2.5 Employee Benefits. Employee shall be entitled to the following:


A. Health Insurance. Employer shall provide and pay for health and dental for
Employee and her family with an insurance carrier of Employee's choice. The
benefits offered under the paragraph shall include a standard executive employee
health and dental insurance program.


B. House Allowance. Employer shall provide house allowance in the annual amount
of RMB 200,000 (TWO HUNDRED THOUSAND CHINESE YUAN), payable in equal monthly
payment.


C. Expenses. Employee may incur reasonable expenses for promoting Employer's
business, including expenses for entertainment, travel and similar items.
Employer will reimburse Employee for all such reasonable expenses upon
Employee's presentation of an itemized account of such expenditures.


D. Vacations. Employee shall be entitled each year to "Travel on home leave" of
15 business days and “Sick leave” of 12 days. Given Employee is currently based
in United States, Employee shall be entitled to USA holidays unless otherwise
arranged.




ARTICLE III


Duties of Employee


3.1 Duties. Employee is engaged as financial activities; and Shall have
authority over such decision-making and managerial duties regarding the business
of Employer; and shall supervise and direct all of the business of Employer
according to business plans and strategies provided by Employer, reporting to
the CEO and the Board.


3.2 Extent of Services. Employee shall devote so much of her productive time,
ability and attention to the business of the Company as is necessary to fulfill
her duties; and shall perform all such duties in a professional, ethical and
businesslike manner.
 
3.3 Regulations. Employee agrees to comply with all US federal, state and
Chinese laws, ordinances, and regulations in the conduct of her business on
behalf of Employer.




ARTICLE IV
 
Duties of Employer


4.1 Payment of Compensation and Provision of Benefits. During the terms Hereof,
Employer agrees to pay all compensation, benefits, allowances and paid leave due
to Employee as set forth herein.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE V


Disability; Death during Employment


5.1 Giving Birth. The employee is entitled to three (3) months of maternity
leave, one (1) extra month of maternity leave if age requirement is met, and one
(1) month leave for nursing needs, during which the compensation payable to her
shall be hundred percent (100%) of Employee's then current salary.


5.2 Death or injury during Employment. Employer shall purchase travel accident
insurance for the Employee. If Employee dies or injures during business travel
during the term of employment, Insurance carrier shall pay to the beneficiary
designated by the Employee.
 
 
ARTICLE VI
 
Confidential Information; Trade Secrets; Proprietary Rights


6.1 Confidentiality. Employee hereby acknowledges that she has received
Information regarding the business of Employer, including but not limited to
Customer lists, product information, business strategy, which is confidential
information. The parties hereto recognize and acknowledge that the Confidential
Information is proprietary and integral to Employer's business and agrees to
keep such Confidential Information confidential and not disclose the same to any
third person, corporation and/or entity for a period of two (2) years subsequent
to the termination of the Agreement.


6.2 Products. All products relating to Employer's business, designed, Improved
or enhanced by Employee, will be the sole property of Employer and Employee will
not be allowed to possess or use them unless Employer agrees in writing.
Whenever requested to do so by Employer, Employee will execute any and all
applications, assignments or othe instruments that Employer deems necessary to
protect Employer's interests theein.

 
ARTICLE VII
 
Non-Competition


7.1 Non-Competition. During Employee's term of employment set forth in the
Agreement, and for a period of one (1) year theeafter, Employee will not
directly or indirectly be an owner, partner, director, manager, officer or
employee or othewise render services or be associated with any business that
competes with Employer.
 
 
ARTICLE VIII


Termination / Note Purchase


 8.1 Termination with Cause. With cause, Employer may terminate the Agreement
upon ninety (90) days notice to Employee. In such event, Employee shall continue
to render her services and shall be paid her regular compensation up to the date
of termination. For purposes of the Agreement, termination "with cause" shall be
for any of the following: (1) conduct by the Employee in connection with his
employment duties or responsibilities that is fraudulent, unlawful or grossly
negligent; (2) the willful misconduct of the Employee; (3) the willful and
continued failure of the Employee to perform the Employee's duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness); (4) the commission by the Employee of any felony or any
crime involving moral turpitude; (5) violation of any material policy of the
Employer or any material provision of the Employer's code of conduct, employee
handbook or similar documents; or (6) any material breach by the Employee of any
provision of this Agreement or any other written agreement entered into by the
Employee with the Employer.
      
 
3

--------------------------------------------------------------------------------

 
 
8.2 Termination without Cause. Employer may terminate Employee without cause
upon ninety (90) days written notice. Upon termination without cause by
employer, Employee shall be entitled to cash compensation equal to nine (9)
months of then existing base salary of Employee, and nine (9) months worth of
pro-rated stock option.
 
 
ARTICLE IX


General Provisions


9.1. Waiver of Breach. The waiver by Employer of breach of any provisions of the
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee. No waiver shall be valid unless in writing and
signed by an authorized officer of Employer.


9.3 Modification. The Agreement may not be modified, changed or altered orally
but only by an agreement in writing signed by the party against an enforcement
of any waiver, change, modification, extension or discharge as sought.


9.4. Governing Law. The Agreement shall be governed by and construed under the
laws of People’s Republic of China.



 
IN WITNESS WHEREOF, the parties executed the Agreement as of the date first
written above.


 

EMPLOYEE     EMPLOYER BY:         Jianping Chen      Xiaodong Zhu         DATE  
  DATE         May 16, 2010      May 16, 2010

 
 
4